Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Applicant’s reply dated 11/19/2021 has been received. Claims 10-11 are cancelled. Claims 1-9 and 12-19 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-9 and 12-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing New Matter is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  Claims 1-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application 20200308523 (IDS, published as PCT/US2017/039538 on 04/01/2018).

	This rejection was previously made and was withdrawn because ‘523 did not teach activating and stimulating the T-cells in a second chamber before flowing into the connected first chamber. Applicant has amended claim 1 to remove the stimulating and activating in chamber 2. 

	It is recognized that the teachings of ‘523 may differ from what Applicant is intending to claim. It appears ‘523 teaches activation of T-cells by coculture with antigen presenting DCs while the potential inventive nature of the instant invention is activation of T-cells separate from the presence of any DCs. However, the claims and teachings of ‘523 can be interpreted such that the limitations of the claims appear to be met by ‘523.


Claim 1 is drawn to a culture method comprising a) providing a cell culture instrument comprising two connected culture chambers, b) flowing medium and monocytes into the first chamber, c) perfusing the monocytes in the first chamber to produce dendritic cells, while simultaneously activating T cells in the second chamber, d) flowing the activated T cells from the second chamber into the first chamber to co-culture the T-cells and dendritic cells and produce expanded T-cells. 

	
Paragraph 23 of ‘523 teaches culturing PBMCs (which comprise T-cells) and dendritic cells (not excluded by claim 1) in a first chamber (considered to be the claimed culture in chamber 2) to generate a supernatant comprising stimulated T-cells (see para 44 of ‘523, meets the limitation of simultaneously activating T cells inside the second chamber). With regard to the formation of dendritic cells in the claimed first chamber, the T-cells in the first chamber of ‘523 are transferred in the supernatant through a fluidic connector into a second chamber (first chamber, as claimed) comprising fresh dendritic cells. Those fresh dendritic cells were made while the stimulation of T-cells by dendritic cells was occurring in the first chamber of ‘523, meeting the required simultaneous perfusing of monocytes and activation of T-cells. 

With regard to the requirement that the dendritic cells be generated from monocytes that are perfused within the chamber to produce the dendritic cells, para 44 of ‘523 teaches generation of dendritic cells from monocytes on polystyrene surfaces. See also paras 68 and 75. ‘523 reads on doing so in both chambers 1 and 2 to meet the limitations of the providing through the perfusing steps. Paragraph 24 of ‘523 teaches that culture in the first chamber (claimed 2nd chamber) can occur in the presence of stimulating antigens. 

Put another way, the simultaneous stimulation of T-cells occurs in the first chamber of ‘523 (see above) then the T-cells of ‘523 are transferred by flowing into the next chamber that houses 

The instant specification, at page 28, teaches that the process is outlined in Figure 11. It is noted that Figure 11 of the instant application is identical to Figure 2 of ‘523. 

	With regard to claims 2 and 15, requiring sterility, sterile air is used to move cells between chambers (para 31,59 and 80), sterile connections between chambers are used (para 58 and 59) and the devices need to be sterilized (para 89) and be capable of sterile operation over a period of days to weeks (para 92).

With regard to claim 3, ‘523 teaches that the second cell culture chamber (into which the T cells are flowed) is a second vessel (para 14) which can be considered a harvesting vessel in a closed manner as the entire system is closed (claim 14). 

 With regard to claim 4, ‘523 teaches culturing in the presence of antigens at para 64,66,81 and 224. Para 38 states that the antigen presenting cells (DCs) and antigen peptide-pulsed. 

With regard to claim 5, the antigen can be tumor specific (para 64).

With regard to claims 7 and 16, para 52 teaches that tubes connect cell culture chambers and para 58 teaches that connections are sterile. 

With regard to claim 8, ‘523 teaches that said method is performed in the closed cell culture system with tubes connecting fluid reservoirs such that sterility is maintained (see para 52 and Figure 2, for example).

With regard to claim 9, flowing media into the closed chamber would necessarily reduce headspace. 

With regard to claim 17, ‘523 teaches repeating the stimulation process (para 66) and which would necessarily require removal and replacement of a previously used chamber.

	Applicant previously argued in the Remarks dated 04/28/2021, that ‘523 teaches coculture of T-cells with dendritic cells. In response, the claims also have a coculture in the first culture chamber and T_cell-DC coculture is not excluded from the second culture chamber. Claim 1 encompasses what is taught by ‘523 only T-cells are stimulated in co-culture with monocytes in chamber 1 and transferred to chamber 2, which has fresh dendritic cells that were simultaneously derived from perfused monocytes (para 44). The claims do not exclude coculture or culture in a shared container as was argued by Applicant. The claims are not limited to a second chamber that does not comprise dendritic cells. Thus, transfer of T-cells from a coculture chamber to fresh dendritic cells (derived from perfused monocytes) meets the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200308523 in view of Galeano Nino (2016, Immuunology and Cell Biology, 94:411-418) and Sarkar (2003, Cryobiology, 47:44-58) and Sattui (2012, Clinical Cytometry, 82B:54-58).
‘523 meets the limitations of claim 1 as set forth above. ‘523 does not teach cryopreservation of the cells and thus, does not teach washing the cells in buffer prior to cryopreservation. Galeano Nino teaches cryopreservation of T-cells. Galeano Nino does not teach washing the cells in buffer; however, this was well-known, long-standing, standard method step to remove culture media and protein factors in the media prior to counting and/or cryopreservation (or other use). For example, Sarkar teaches washing PBMCs (containing T-cells) in RPMI, which is a buffer prior to counting and suspending the cells in cryopreservation media. Likewise, Sattui teaches washing the cells in RPMI prior to counting and cryopreservation.
Thus, it would have been obvious at the time of filing to wash and cryopreserve the T cells of ‘523 to arrive at the invention as claimed in claims 12 and 13. The skilled artisan would have been motivated to cryopreserve the cells as Galeano Nino taught it desirable to freeze the cells for later, prolonged and/or repeated use. One would have a reasonable expectation of . 
Claims 1,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20200308523 in view of USPGPUB20090075360. 
‘523 meets the limitations of claim 1 as set forth above. ‘523 does not teach recycling the perfusion media and using the recycled media to perfuse monocytes. However, ‘523 does teach that sensors can be coupled to measure parameters within the cell culture chamber, including pH, oxygen, glucose, lactate, etc (para 19). 
However, ‘360 teaches a cell culture chamber system where media flows through the chamber and is recycled back into the chamber. At paragraph 62, ‘360 discussed that media effluent can be passed through a sensor and recirculated back to the chamber. Paragraph 64 states, “Fluidic connection(s) of a bioreactor used to practice the systems or methods of the invention can comprise providing for fresh medium, recirculation of medium, removal--processing--and replacement of medium (e.g., to harvest a product, such as a recombinant protein, or a small molecule), removal of old medium or detoxifying medium, biochemical stimulation (e.g., with drugs, cytokines, hormones, etc), or mechanical (shear stress, pressure etc) control”.
It would have been obvious at the time of filing to recycle the media as taught by ‘360 in the closed culture system of ‘523 to arrive at the invention as claimed. One would have been motivated to make such a combination the minimize nutrient loss on the system and to maintain secreted manufactured and secreted molecules within the system. One would have a reasonable expectation of success in carrying out the combination ad ‘360 taught how to recycle thee media in a closed culture system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632